Citation Nr: 1112871	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  04-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a disability manifested by muscular or cardiovascular symptoms, blurred vision, sleep problems, fatigue, headaches, reflux, and psychiatric symptoms, including claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from December 1987 to November 1991, including service in Southwest Asia.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Oakland, California.  The Board Remanded the appeal in April 2006, January 2008, and August 2008. 

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in June 2008.  


FINDINGS OF FACT

1.  Medical providers have attributed the Veteran's complaints of muscle symptoms, cardiovascular symptoms, sleep problems, fatigue, headaches, choking, nausea, and other psychiatric symptoms to the Veteran's diagnosed posttraumatic stress disorder (PTSD) with panic disorder. 

2.  The medical evidence establishes that the Veteran does not manifest objective indications of a chronic disorder or qualifying chronic disability for which no diagnosis has been assigned. 

3.  The medical evidence establishes that the Veteran does not manifest a medically unexplained chronic multisymptom illness manifested by chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or similar symptoms. 


CONCLUSION OF LAW

The criteria for service connection for a disability other than service-connected PTSD with panic disorder, to include an undiagnosed disorder or a chronic qualifying disability, claimed as manifested by muscle symptoms, cardiovascular symptoms, blurred vision, sleep problems, fatigue, headaches, reflux, or psychiatric symptoms, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304.317 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has an undiagnosed disorder manifested by muscle symptoms, cardiovascular symptoms, blurred vision, sleep problems, fatigue, headaches, reflux, or psychiatric symptoms.  Before addressing this claim on the merits, the Board will discuss whether VA has met its duties to notify and assist the Veteran.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran was first notified of VA's duties to him under the VCAA by a letter issued in October 2002.  Additional letters to the Veteran about VA's duties to him were issued in February 2004 and in September 2006.  In November 2008, the Veteran was again provided notice about VA's duties under the VCAA, and this notice was specific to his claim for service connection for an undiagnosed illness.  The letter also addressed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  

The Board finds that the communications issued from 2002 through 2008 were sufficient to advise the Veteran of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any defect in timing or content of notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, including entrance examination, are associated with the claims file.  Personnel records have been obtained.  The service treatment records include the Veteran's waiver of service separation examination. 

Numerous attempts have been made to obtain additional service treatment records.  Several requests for additional service treatment records were sent to the National Personnel Records Center (NPRC).  NPRC responded that no additional records are available for the Veteran.  The Veteran has indicated that he had no service in a reserve component or other military unit following his service separation.  The agency of original jurisdiction (AOJ) has determined that it would be futile to request records from the Veteran's service department to (Air Force).  These efforts, including the AOJ determination that an attempt to contact the service department is not warranted, reflect substantial compliance with the Board's Remand directions to make additional efforts to obtain service medical records.  Thus, additional remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has identified and submitted private post-service clinical records. The Veteran has not identified any additional provider of medical treatment.  VA records have been obtained.  The Veteran has been provided VA examination.  VA opinion addressing whether the Veteran manifested an undiagnosed disorder characterized by muscle symptoms, cardiovascular symptoms, blurred vision, sleep problems, fatigue, headaches, reflux, or psychiatric symptoms, apart from the PTSD, for which service connection has been granted, has been obtained.  The agency of original jurisdiction has verified that there is no record that the Veteran has filed a benefits claim before the Social Security Administration.  The Veteran has testified before the Board.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, with evidence that the Veteran presently has the same condition).  There is a presumption applicable for service connection for organic diseases of the nervous system which applies to some types of hearing loss manifested within one year following service discharge, and the provisions regarding presumptions have been considered in this decision.  

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 18, 2006).

By definition, an undiagnosed illness if present only if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Facts and analysis

The Veteran sought VA care for chest pain in 2002.  At that time, medical evaluation disclosed that the Veteran's electrocardiogram was normal, but that his blood pressure was elevated.  The Veteran provided a history of having been evaluated for chest pain on several occasions.  He reported that myocardial infarction had been ruled out on each occasion.  The Veteran reported a history of panic disorder, under treatment.  These clinical records are unfavorable to the Veteran's claim for service connection for an undiagnosed disorder, as the records disclose that no objective abnormality was identified and because the records reflect that subjective complaints were attributed to a known diagnosis.  

The Veteran sought evaluation for blurred vision on one occasion in December 2000, but the symptom resolved before objective evaluation could be conducted.  A private physician, JR, MD, who treated the Veteran for headaches and chest pain, among other complaints, from 2000 through 2004, treated the headaches as a symptom of the Veteran's panic disorder.  These clinical records are unfavorable to the Veteran's claim for service connection for an undiagnosed disorder, as the records disclose that no objective abnormality was identified and because the records reflect that subjective complaints were attributed to a known diagnosis.  

In December 2002, the Veteran reported chest pain with shortness of breath, accompanied by a flushed feeling.  No cardiac abnormality other than hypertension was found.  A diagnosis of atypical chest pain was assigned.

VA outpatient treatment records dated from 2003 through 2006 disclose that the Veteran sought evaluation for cardiovascular symptoms, primarily chest pain, and reported such other symptoms as muscle aches, memory problems, and fatigue, headaches, and reflux.  Diagnostic examinations, including examinations of the upper gastrointestinal tract, revealed no objective abnormality.  

In 2004, the Veteran reported trouble sleeping, fatigue, joint pain, memory problems, and other symptoms.  

In August 2006, the Veteran submitted more than 50 pages of clinical records from private providers who treated the Veteran during the period from 2000 through 2004.  The records disclose that the Veteran reported a variety of symptoms, primarily chest pain.  The report of a May 2004 private Emergency Department evaluation discloses that the Veteran sought treatment for chest pain, accompanied by nausea.  Electrocardiogram and other objective diagnostic testing revealed no objective abnormality.  The provider noted that the Veteran's complaints of chest pain and a sleep disorder were partially controlled by Effexor.  The provider concluded that the Veteran had a somatization disorder, and the record states that this diagnosis was discussed with the Veteran.  These clinical records from 2002 through 2006 are unfavorable to the Veteran's claim for service connection for an undiagnosed disorder, as the records disclose that no objective abnormality was identified and because the records reflect that subjective complaints were attributed to a known diagnosis.  


In 2006, the Veteran provided private clinical records from JR, MD, showing that a medication, Effexor, had been prescribed for treatment of a variety of symptoms, to include chest pain and panic attacks.  An undated private treatment note reflects that the medication was discontinued, apparently in 2006.
 
The examiner who conducted February 2007 VA medical examination recommended that the Veteran be afforded VA psychiatric examination to determine whether some of the Veteran's constellation of symptoms could be manifestations of a psychiatric disorder.  The examiner noted the Veteran's complaints of headaches, and noted that all cranial imaging evaluations of the he aches disclosed normal results.  Diagnoses of hypertension, panic disorder, headaches, and dyslipidemia were assigned.  

At his June 2008 Travel Board hearing, the Veteran testified as to his belief that the diagnosis of panic disorder did not explain his symptoms.  The Veteran testified that he would be willing to undergo further VA examinations.  

September 2009 VA psychiatric examination discloses that the Veteran met the criteria for panic disorder.  The examiner further stated that a medial etiology for Veteran's symptoms could not be ruled out.  In November 2009, the examiner who conducted the September 2009 VA examination provided an addendum in which it was noted that it was not possible the Veteran state that a medical etiology for the Veteran's complaints would never arise, the there was no objective indication of a medical etiology for the complaint as of the date of the VA examination.  

In September 2009, the Veteran submitted a statement reiterating his belief that the diagnosis of a psychiatric disorder did not explain his symptoms.  

In November 2010, the examiner who conducted the September 2009 VA examination provided an additional addendum in which it was opined that the Veteran's muscle tension, sharp pain in the chest and arm, difficulty sleeping, feelings of choking, and nausea, to panic disorder.  The examiner indicated that symptoms of blurred vision and headaches were not related to the specific criteria for panic disorder and that it was not possible to "completely rule out" a medical etiology for these symptoms "without unsupported speculation."  The examiner further stated that "an underlying medical condition can also be contributing to these symptoms."  

In November 2010, the Veteran again underwent VA psychiatric examination.  The examiner provided an opinion that the Veteran's symptoms of panic disorder were attributable to PTSD.  The examiner linked the Veteran's current diagnosis of PTSD to the fear of hostile military or terrorist activity.  The examiner described the Veteran's symptoms of PTSD as including hypervigilance, trouble falling asleep or staying asleep, panic attacks, pounding or accelerated heart rate (palpitations), headaches, anger, and to or incite, to the diagnosis of PTSD.  

The Veteran has been granted service connection for PTSD with panic disorder.  The examiner who conducted 2009 VA examination linked the Veteran's muscle symptoms, cardiovascular symptoms, sleep problems, and reflux symptoms to the Veteran's panic disorder.  The examiner who conducted 2010 VA examination similarly determined that the Veteran manifested his PTSD with panic disorder through a variety of symptoms, including muscle symptoms, cardiovascular symptoms, and sleep problems.  While neither examiner specified that "fatigue" was linked to the Veteran's PTSD or panic disorder, the description of the Veteran's difficulty sleeping, his hyperarousal, and symptoms of weakness following panic attacks links symptoms of fatigue to the diagnosed psychiatric disorder.  

The Veteran does not contend that he is entitled to service connection for a diagnosed muscle disorder, cardiovascular disorder, vision disorder, sleep disorder, headache disorder, gastrointestinal disorder, or psychiatric disorder.  As noted above, service connection is in effect for PTSD with panic disorder.  The Board also notes that the Veteran sought service connection for a back disorder and for an ankle disorder.  Those claims were denied by the RO, but he did not expressed disagreement with the decision of the RO denying service connection for those claims.  

Rather, the Veteran contends that he has a disorder which has not yet been diagnosed and which is manifested by muscle symptoms or cardiovascular symptoms, blurred vision, sleep problems, fatigue, headaches, reflux, and psychiatric symptoms.  As noted above, in order to establish service connection under the presumptions applicable to Veterans who served in the Persian Gulf, the Veteran must establish that he has a "qualifying chronic disability," which may include an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

However, clinical evidence establishes that the symptoms which the Veteran contends are manifestations of an undiagnosed illness, especially complaints of chest pain, palpitations, muscle tension symptoms, feelings of chocking, nausea, and sleep problems, are symptoms of his already service-connected PTSD with panic attacks.  Thus, the preponderance of the medical evidence establishes that these symptoms are attributed to a known diagnosis and are not symptoms of an undiagnosed illness.

The clinical evidence also establishes that the Veteran does not have an unexplained chronic multisymptom illness, since all symptoms except headaches and blurred vision have been specifically attributed to a known, diagnosed illness.  The evidence establishes that the Veteran has not chronically complained of blurred vision; rather, the medical evidence establishes that the Veteran reported that complaint on only one documented occasion.  The Veteran's complaints of headache have been attributed to a psychiatric disorder by some providers.  While the evidence does not reflect that all providers have attributed headaches to a known, diagnosed psychiatric disorder, a complaint of headaches alone is not sufficient to meet the definition of a chronic "multisymptom" illness as defined in 38 C.F.R. § 3.317, since that definition requires a "cluster" of symptoms rather than one symptom.  

Finally, the Veteran does not have any "objective indicator" of chronic disability due to an undiagnosed illness, since no objective indicator of disability due to any of the symptoms described by the Veteran has been identified.  As noted above, each of the Veteran's subjective symptoms, other than the Veteran's subjective complaints of headache, has been attributed to a known disorder for which a diagnosis of PTSD with panic disorder has been assigned.  As noted above, diagnostic evaluations of the brain have been conducted, but have identified no objective indicator of headaches.  One examiner noted that the Veteran has muscle tension of the head and neck, a known factor related to headaches, and at least one other provider, Dr. R., considered the Veteran's headaches a symptom of the panic disorder being treated.  Since "muscle tension" and headaches have been attributed to the known diagnoses of PTSD and of panic disorder, the preponderance of the clinical evidence is unfavorable to the Veteran's claim that headache is a manifestation of an undiagnosed illness.  

The Board acknowledges that the report of the examiner who conducted the 2009 VA examination, who stated that the Veteran had muscle tension in his head and neck during panic attacks, stated he could not rule out a contribution to headaches from a medical disorder "without supported speculation."  The Board also notes that the examiner also stated that an undiagnosed disorder could not be ruled out without resorting to medically unsupported speculation.  These opinions are not, as a matter of fact, favorable to the Veteran's claim.  Rather, the Board finds that these opinions are entirely unfavorable to the Veteran's claim.  For example, the opinion of the examiner who conducted the 2009 VA examination reflects that the Veteran's panic attacks were manifested by palpitations.  The report further reflects that the Veteran's palpitations had been evaluated on several occasions, and that diagnostic evaluations had disclosed no physical abnormality.  Nevertheless, the examiner noted, that a physical basis for the complaints "can not be ruled out" and the Veteran "should continue to be followed for his physical complaints."  In other words, clinical evaluations prior to 2009 established that there was no objective indicator of a cardiovascular disorder or an undiagnosed disorder manifested by a cardiovascular symptom, but, as the examiner is acknowledging, a new medical disorder or objective abnormality may arise.  

The evidence provided by VA examinations in connection with this claim establish that the preponderance of the evidence is against a finding that the Veteran currently has any objective indicator of an undiagnosed illness or chronic qualifying disability or medically unexplained chronic multisymptom illness.  The reports of VA examination reflect, accurately, that an examiner cannot render an opinion that the Veteran does not have any manifestation of an undiagnosed illness with complete certainty.  Nevertheless, the preponderance of the evidence is entirely against the Veteran's claim.  

The only evidence favorable to the Veteran is the statements and testimony that he provided reiterating his belief that he has an illness which is not yet diagnosed.  The Veteran is not competent to make a determination that he has an undiagnosed illness, a chronic qualifying disability, or a medically-unexplained chronic multisymptom illness as defined for purposes of the presumptions applicable to Veterans who service in the Persian Gulf.  The evidence establishes that, in this case, the determination as to whether certain symptoms are attributable to a known diagnosis is not a fact which may be observed by lay individual.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

While the Veteran is competent to describe the symptoms he experiences, his lay testimony is not competent to establish a clinical diagnosis unless the contemporaneous description of symptoms supports a later diagnosis by a medical professional.  In this case, the clinicians have attributed the Veteran's manifested symptoms to his known diagnosis of PTSD with panic disorder.  The Veteran's lay statements were considered as part of the rating decision granting service connection for that disability.  The Board has also considered the Veteran's lay statements that the disability for which service connection has been granted, PTSD with panic disorder, does not encompasses all of his symptoms.  After due consideration of the lay statements, the Board finds that the lay statements are not competent evidence to establish that it is at least as likely as not that the Veteran has an undiagnosed illness.  

The preponderance of the competent evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  


ORDER

The appeal for service connection for a disability manifested by muscular or cardiovascular symptoms, blurred vision, sleep problems, fatigue, headaches, reflux, and psychiatric symptoms, including claimed as due to undiagnosed illness, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


